DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/14/2021 has been entered. Claims 1-7 were canceled. Claims 8-11 were amended. Claims 8-11 remain pending in the application.

Allowable Subject Matter
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant amended claims 8-11 to be written in the independent form and added the limitations of base claims 1 and 7 to each of claims 8-11. Claims 8-11 were indicated to have an allowable subject matter in the non-final office action dated 07/30/2021 for the following reasons:

Regarding claim 8, Lee in view of S. Lee teaches all the limitations of the claim (see FIGS. 8 and 9), but fails to teach, disclose , or suggest that the multiplexer outputs only one signal of background noise selected from the first dummy area OR the second dummy area in the context of the claim as a whole. Lee in contrast selects one background noise signal from two different columns within the same dummy area. (See FIG. below for comparison between claim 8 and Lee’s teaching).

    PNG
    media_image1.png
    804
    940
    media_image1.png
    Greyscale

Regarding claim 9, Lee in view of S. Lee teaches all the limitations of the claim (see FIGS. 8 and 9), but fails to teach, disclose, or suggest having a first multiplexer to select one signal from the active sensor, and fails to teach, disclose, or suggest that a second multiplexer outputs only one signal of background noise selected from the first dummy area OR the second dummy area in the context of the claim as a whole. Lee in contrast selects one background noise signal from two different columns within the same dummy area. 


Regarding claim 10, Lee in view of S. Lee teaches all the limitations of the claim (see FIGS. 8 and 9), but fails to teach, disclose , or suggest that the multiplexer outputs only one signal of background noise selected from the first dummy area OR the second dummy area in the context of the claim as a whole. Lee in contrast selects one background noise signal from two different columns within the same dummy area. 

Regarding claim 11, Lee in view of S. Lee teaches all the limitations of the claim (see FIGS. 8 and 9), but fails to teach, disclose, or suggest having a first multiplexer to select one signal from the active sensor, and fails to teach, disclose, or suggest that a second multiplexer outputs only one signal of background noise selected from the first dummy area OR the second dummy area in the context of the claim as a whole. Lee in contrast selects one background noise signal from two different columns within the same dummy area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945, and fax number is (571)270-4813. The examiner can normally be reached Monday-Thursday 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665